In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-17-00387-CR
     ___________________________

RAFID AHMED GHENI OBAIDA, Appellant

                    V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 1
           Tarrant County, Texas
        Trial Court No. 1388085D


   Before Meier, Gabriel, and Pittman, JJ.
  Memorandum Opinion by Justice Gabriel
                           MEMORANDUM OPINION

      Appellant Rafid Ahmed Gheni Obaida appeals from the judgment adjudicating

his guilt after he violated the terms of his community supervision. In a sole issue, he

argues that his initial guilty plea to the underlying offense was involuntary based on

incorrect sentencing admonishments, rendering the subsequent adjudication a nullity.

Because Obaida may not attack his prior guilty plea in an appeal from the subsequent

adjudication proceeding, we affirm the trial court’s judgment adjudicating his guilt.

      On December 4, 2014, a grand jury indicted Obaida with intentionally or

knowingly causing bodily injury to an elderly individual, a third-degree felony. See

Tex. Penal Code Ann. § 22.04(a), (f) (West Supp. 2018). During the proceedings,

Obaida’s mental health became an issue, leading to a court-ordered competency

examination, a judgment of mental incompetency, and a subsequent return to

competency. On October 12, 2015, shortly after he was declared competent, Obaida

pleaded guilty under a plea-bargain agreement with the State.         The written plea

admonishments reflect that the trial court instructed Obaida that the charged offense

carried a “third degree felony enhanced” punishment range—two to twenty years’

confinement—instead of the correct range applicable to the charged third-degree

felony—two to ten years’ confinement. See Tex. Penal Code Ann. §§ 12.33–.34 (West

2011), § 12.42 (West Supp. 2018). In accordance with the State and Obaida’s plea-

bargain agreement, the trial court accepted Obaida’s plea, deferred adjudicating his

guilt, and placed him on three years’ community supervision. The trial court certified

                                           2
that Obaida had no right to appeal the deferred-adjudication order. See Tex. R. App.

P. 25.2(a)(2), (d).

       On May 5, 2017, the State filed a petition to adjudicate Obaida’s guilt, alleging

that he had committed a new offense while on community supervision, had failed to

report to the community-supervision department, and had failed to pay the required

community-supervision fees. Again, Obaida’s competency was questioned and he was

committed until he was restored to competency on October 27, 2017.

       On November 6, 2017, the trial court held an evidentiary hearing on the

allegations in the State’s petition to adjudicate, to which Obaida pleaded not true.

After the State and Obaida presented witness testimony, the trial court continued the

hearing until November 13 so the State could secure the presence of two additional

witnesses. On November 13, Obaida filed a motion to set aside his prior guilty plea

and argued that the trial court’s 2015 punishment-range admonishments were

incorrect, rendering his guilty plea involuntary. The trial court concluded the hearing

on the State’s petition on November 13 but continued its decision until November 15

to allow the State to respond to Obaida’s motion to set aside. On November 15,

Obaida testified that his 2015 guilty plea had been “force[d]” because his attorney

counseled him that the alternative would be a ten-year sentence. The trial court

denied Obaida’s motion to set aside. The trial court then found that Obaida had

violated the conditions of his community supervision by committing a new offense

and by failing to report, adjudged him guilty of injury to an elderly individual, and

                                           3
sentenced him to two years’ confinement. The trial court certified that Obaida had

the right to appeal the adjudication of his guilt. Obaida’s motion for new trial was

deemed denied, and he noticed his intent to appeal the trial court’s judgment. See Tex.

R. App. P. 21.8(c).

      On appeal, Obaida argues that his 2015 guilty plea was involuntary based on

the trial court’s incorrect admonishments regarding the applicable punishment range,

which was harmful based on his history of mental incompetence. Obaida’s issue is

directed solely to the validity of the deferred-adjudication order. The general rule is

that a defendant placed on deferred adjudication community supervision may not

raise issues related to the original plea in an appeal from a subsequent adjudication

proceeding. See Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim. App. 1999).

      There are two historical exceptions to this rule: (1) the void-judgment

exception and (2) the habeas-corpus exception. See Wright v. State, 506 S.W.3d 478,

481 (Tex. Crim. App. 2016). A defendant’s claim that his original guilty plea was

involuntary does not render the order placing him on deferred adjudication

community supervision void. See Nix v. State, 65 S.W.3d 664, 667–69 (Tex. Crim.

App. 2001); Jordan v. State, 54 S.W.3d 783, 785 (Tex. Crim. App. 2001); Balderamos v.

State, No. 02-13-00121-CR, 2014 WL 982352, at *2 (Tex. App.—Fort Worth Mar. 13,

2014, no pet.) (mem. op., not designated for publication). Because Obaida does not

raise a claim that would render the deferred-adjudication judgment void, he cannot



                                          4
now attack that judgment in his appeal from the adjudication judgment under the

void-judgment exception.

      The habeas-corpus exception, to the extent it remains valid, recognizes that “a

claim that a sentence is illegal may be raised at any time.” Wright, 506 S.W.3d at 482.

Although Obaida filed a motion to set aside the judgment placing him on community

supervision, he did not claim that his sentence was illegal.       The habeas-corpus

exception does not apply. See Ex parte Rich, 194 S.W.3d 508, 511 (Tex. Crim. App.

2006); Martinez v. State, No. 10-14-00291-CR, 2016 WL 1274807, at *1 & n.2 (Tex.

App.—Waco Mar. 31, 2016, no pet.) (mem. op., not designated for publication).

      Accordingly, we overrule Obaida’s appellate issue and affirm the trial court’s

judgment adjudicating his guilt.


                                                     /s/ Lee Gabriel

                                                     Lee Gabriel
                                                     Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 25, 2018




                                          5